                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO: 2:19-cr-4-FtM-UAUAM

URIAH WAGGERBY and SYLVANIS
BRICE
                                         /

                                        ORDER1

      Before the Court is Defendant Sylvanis Brice’s Motion to Dismiss Indictment (Doc.

65), Uriah Waggerby’s Motion for Bill of Particulars (Doc. 74), and the Government’s

response to both motions (Doc. 80). After Defendants filed their motions, a federal grand

jury issued a Superseding Indictment against them. (Doc. 76). Because Defendants’

motions attack the original indictment that is no longer operative, the Court denies their

motions as moot.

      Accordingly, it is now

      ORDERED:

      (1) Defendant Sylvanis Brice’s Motion to Dismiss Indictment (Doc. 65) is DENIED

          as moot.




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      (2) Defendant Uriah Waggerby’s Motion for Bill of Particulars (Doc. 74) is DENIED

         as moot.

      DONE AND ORDERED in Fort Myers, Florida on this 18th day of June 2019.




Copies: Counsel of Record




                                          2
